Citation Nr: 1642357	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  13-26 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for bilateral pes planus.  

2.  Entitlement to a rating in excess of 40 percent for a lumbar spine disability.  

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1942 to September 1947, July 1978 to December 1978, and September 1980 to September 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal of August 2010 and March 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In a December 2015 rating decision, the RO found that there was clear and unmistakable error (CUE) in a February 2010 rating decision in which a 20 percent rating was assigned for unilateral pes planus under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  The RO found that the Veteran was service-connected for bilateral pes planus and assigned a 30 percent rating, effective September 23, 2009.  Despite the increased rating granted by the originating agency, the Veteran's appeal remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In August 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that proceeding is of record.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to a rating in excess of 40 percent for a lumbar spine disability will be addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  Throughout the pendency of this claim, the Veteran's bilateral pes planus was manifested by pronounced foot symptoms, not improved with orthotics.  

2.  Throughout the period on appeal, the Veteran has met the threshold percentage requirements and has been unable to maintain any form of substantially gainful employment consistent with his education and occupational background as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating, and no more, for the bilateral pes planus have been met throughout the pendency of this claim.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2016).

2.  Resolving all doubt in favor of the Veteran, the criteria for the assignment of a TDIU have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

The record reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran, have been obtained.  The Veteran was also provided VA examinations, most recently in November 2015.  The Veteran was also afforded a hearing before the Board.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of this claim.

Accordingly, the Board will address the merits of the Veteran's claim.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107  (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Pes Planus: Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1(2016).

The Veteran's bilateral pes planus has been rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276.  A noncompensable rating is appropriate when symptoms are mild and relieved by built-up shoe or arch support.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  A 10 percent evaluation is warranted for moderate bilateral or unilateral acquired flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis, pain on manipulation and use of the feet.  Id.  A 30 percent rating is applicable when there is severe bilateral, or 20 percent for severe unilateral, flatfoot with objective evidence of marked deformity such as pronation or abduction, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  Id.  A 50 percent rating is warranted when there is pronounced bilateral, or 30 percent for pronounced unilateral, flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, that is not improved by orthopedic shoes or appliances.  Id.  The 50 percent rating is the highest disability rating assignable under the provisions of Diagnostic Code 5276.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2016).

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119(1999); Hart v. Mansfield, 21 Vet. App. 505(2007).

Pes Planus: Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the disability under appeal.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.

By way of background, the Veteran was initially granted service connection for bilateral pes planus in a December 1982 rating decision, in which a non-compensable rating was assigned.  In September 2009, the Veteran filed a claim for increase of his right foot pes planus.  In February 2010, the RO assigned a 20 percent rating to the Veteran's right foot pes planus.  In March 2010, the Veteran filed a claim for increase of his left foot pes planus.  In the August 2010 rating decision on appeal, the RO denied the claim for increase.  As mentioned above, in a December 2015 rating decision, the RO found CUE in the February 2010 rating decision in which a 20 percent rating was assigned for unilateral pes planus, thereafter, a 30 percent rating was assigned for bilateral pes planus. 

An August 2008 VA podiatry note indicated the Veteran was treated for an ulcer at the bottom of his right foot.  He was given inserts to properly offload regions of pressure.  The Veteran was again seen in the VA podiatry clinic for a chronic diabetic ulceration to the left foot.  

August 2009 Naval Hospital records indicated the Veteran complained of increased mid foot pain in the medial aspect.  There was tenderness to palpation over the first metatarsal mid shaft area.  

September 2009 Naval Hospital records showed that his right foot was put into a boot to relieve pressure for prolapsed arch.  

An October 2009 Naval Hospital x-ray revealed mild degenerative disc disease and mild erosion consistent with gout.  It was noted that the Veteran was placed in a walker and provided a bone stimulator.  Treatment records also indicated that the examination and findings were consistent with Charcot arthropathy.  

The Veteran underwent a VA examination in October 2009.  The Veteran reported weakness and fatigability of the foot with pain at the base of the toes and forefoot.  The examiner found that the Veteran's pes planus progressively worsened over the years.  The examiner noted a history of infections in the toes, foot pain, and hammertoes.  The Veteran was wearing a special diabetic boot with an insert combination and brace.  He was ambulatory with a limp and used a walker.  An x-ray of the right foot revealed degenerative changes involving the tarsal joints, partial fusion of the joint spaces, subluxation of the distal phalanx, and hammertoe deformities.  There was tenderness on the plantar surface over the metatarsal head, but no evidence of ulcerations or tissue breakdown.  There was also loss of the arch with evidence of pes planus but no hallux valgus noted.  There was also some varus alignment of the Achilles tendon.  Examination also showed hammertoes of all of the digits from the second to the fifth.  Repetitive motion caused some pain and discomfort but no lack of endurance or incoordination.  The examiner was unable to determine additional limitation due to flare-ups without resorting to mere speculation.  The diagnoses included right foot severe pes planus, right foot degenerative joint disease, and hammertoes.  

November 2009 Naval Hospital Records indicated treatment for diabetic ulcers.  

December 2009 Naval Hospital records showed the Veteran complained of right foot pain with sensation of cracking and popping with weight-bearing.  The Veteran reported that the pain continued even with use of an ankle walking brace.  The pain was localized to the plantar aspect laterally of the foot.  It was noted that the Veteran used a walking boot for a period of time, but transitioned into a custom-made orthotic shoe.  Despite mild discomfort, the shoe was pretty comfortable with day-to-day walking.  On examination there was right foot with obvious deformity.  There was an increase in the size of the mid foot, consistent with midfoot arthritis and with mild swelling.  The Veteran had a maintained arch and there was some hammering of the lesser toes.  The assessment and plan included monitoring of the Charcot joint of the right foot.  There was Charcot arthropathy, peripheral neuropathy, and diabetes affecting the right foot, with some loss of arch due to Charcot arthropathy.  The Veteran was referred for orthotics.  

Records from the Naval Hospital further indicated that the Veteran's left little toe was amputated in January 2010.  The admission diagnosis was left fifth toe osteomyelitis secondary to diabetic ulcer.  The Veteran also reported pain in the right foot which improved with the use of an arch support.  The provider found that the right foot had obvious changes consistent with Charcot foot.  It was noted that the Veteran ambulated more with the use of a cane. 

A January 2010 Naval Hospital radiologic report revealed extensive forefoot soft tissue swelling without definite bone involvement.

In February 2010, the Veteran was prescribed diabetic shoes and inserts for foot lacerations and toe amputation.  

A March 2010 VA treatment record included an x-ray of the bilateral feet.  The x-ray revealed arthritic changes in the tarsal-metatarsal joints medially, amputation of the left fifth toe, deformity of the right great toe, pes planus deformity of the left, and small plantar heel spurs.

The Veteran was afforded another examination in June 2010.  The Veteran reported deformity, instability with walking, weakness, swelling, fatigability, and sensation of bones cracking.  The Veteran stated that the orthotics helped.  He stated that the amputation caused unstable gait.  The examiner noted that the Veteran was diabetic and had recent amputation of the left fifth toe due to osteomyelitis secondary to diabetic ulcer.  The examiner mentioned that Charcot joint was common in diabetic patients.  The examiner found that the Veteran's pes planus progressed through the years.  He had normal posture, but unstable gait.  Range of motion following three repetitions was limited by pain and instability.  The examiner found pes planus with a collapsed arch of the midfoot and hallux valgus more on the left foot.  There was puffiness of both feet with bony prominence of the dorsal aspect of the metatarsal area.  There was also painful motion, tenderness, edema, weakness, or instability.  The examiner also noted functional limitations with standing or walking, as well as discomfort with manipulation.  Additional limitation of motion could not be determined without resorting to mere speculation.  The diagnoses included left fifth toe amputation with no residuals, Charcot arthropathy of the bilateral feet with minimal functional limitation, and service-connected pes planus with no functional limitation.  The examiner opined that Charcot arthropathy and left fifth toe amputation were unrelated to the service-connected pes planus.   

A July 2010 VA Orthotics and Prosthetics Note indicated the Veteran was evaluated for a Charcot Restraint Orthotic Walker (CROW) boot to treat the pain caused by his Charcot foot disorder and to aid in ambulation.  

August 2010 Naval Hospital records reflected a blister of the left foot.  There was left foot pain secondary to new shoes.  The Veteran was instructed to reduce walking.  

Additional VA treatment records dated September and November 2010 showed the Veteran was treated with a custom CROW walker and molded diabetic shoes.  He also used insoles, special socks, a cane, and a wheelchair.  

A December 2010 VA podiatry note indicated the Veteran had Charcot foot and diabetes with a history of ulcerations.  Examination reflected bilateral rigid hammertoes of digits 2 to 5, collapse of mid foot with prominent plantar bone, resolved ulcers, diabetes with Charcot foot, neuroarthrophy, tinea pedis, and onychomycosis.  It was also noted that the Veteran ambulated with a slow gait and complained of pain.  

The Veteran underwent a VA examination in January 2011 to determine the functional impairment caused by his service-connected disabilities.  The examiner noted that the Veteran's left toe was amputated due to diabetes.  His bilateral pes planus caused moderate to severe pain.  There was pain with walking, weakness with standing and walking, and fatigability with standing and walking.  He used prosthetic custom molded shows, which helped some.  He also used specialized boots in the past.  The examiner found that dorsiflexion and plantar flexion were decreased bilaterally.  There were apparent bilateral distal fallen arches, amputated left little toe, bilateral hallux valgus, and hammertoes.  Examination also revealed painful weight-bearing with bare feet.  The Veteran had functional limitations with standing, and discomfort when walking with bare feet.  There was no evidence of Achilles tendon misalignment and there was pain with foot manipulation.  

In a May 2011 VA treatment record it was noted that the Veteran's gait was broad based and he shuffled.  He reported problems with his right small toe.  The Veteran's right fifth toe was amputated shortly after.  

A June 2011 VA podiatry note indicated the Veteran's history of ulcers, Charcot foot, and amputated toes.  Examination showed bilateral rigid hammertoes and collapse of mid foot with prominent plantar bone.  Neurological examination showed absent vibratory and light touch monofilament sensation below the ankle.  The diagnoses included diabetes with Charcot neuroarthrophy, tinea pedis improved, and onychomycosis.  The Veteran was instructed to use a wheelchair to prevent further deterioration of his foot, continue use of diabetic shoes, and shoe adjustment to relieve pressure on the left toe.  

In July 2011, the Veteran was measured for custom made shoes.  The Veteran's protective sensation was reduced and he had hammertoes.  The Veteran reported general foot pain, forefoot pain, toe pain, and arch pain. 

September 2011 Naval Hospital Records showed complaints of issues with his remaining toes.  There was a concern that the shoes were not properly fitted.  

In November 2011, the Veteran was seen for adjustment to his custom shoes.  He stated that the shoes were uncomfortable and caused issues.  He was recommended for custom molded diabetes accommodative orthotics and Charcot shoes.   

July 2012 Naval Hospital records showed the Veteran used a cane.  He complained of problems with his left foot and received antibiotics.  

February 2014 Naval Hospital Records indicated that the Veteran's diabetes was controlled, but complicated by peripheral neuropathy and infections resulting in partial toe amputations.  It was noted that the Veteran was not steady on his feet and was unable to do activities of daily living.  

An April 2014 Naval Hospital x-ray showed some degenerative joint disease and mild erosion consistent with gout.  

The Veteran most recently underwent a VA examination in November 2015.  He reported daily dull aching pain with ambulation.  The examiner stated that the Veteran's bilateral pes planus with degenerative joint disease and bilateral Charcot foot resulted in daily foot pain and difficulty walking.  The examiner noted that the Veteran's little toes were removed and his right mid foot was shaved due to severe Charcot foot.  The examiner noted that the Veteran had difficulty standing due to persistent foot problems.  The Veteran experienced flare-ups due to severe bilateral Charcot foot with structural changes.  The Veteran wore custom shoes which helped with walking as well as a cane.  The Veteran's pes planus manifestations included pain accentuated on use, pain on manipulation, and swelling on use.  The Veteran tried arch supports and built-up shoes, but the symptoms persisted.  There was decreased longitudinal arch height of the feet on weight bearing, objective evidence of marked deformity of both feet, and marked pronation of both feet.  The examiner also found bilateral loss of arch with significant medial pronation of the mid foot. The weight-bearing line fell over or medial to the great toe.  There was inward bowing of the Achilles tendon of both feet.  The symptoms were not improved with orthopedic shoes or appliances.  The Veteran did not have extreme tenderness of plantar surfaces or marked inward displacement and severe spasm of the Achilles tendon on manipulation.  There was also no hallux rigidus or acquired pes cavus. The examiner noted hammer toes, but found no symptoms or surgery for hallux valgus.  There was pain on physical examination, but the pain did not contribute to functional loss or additional limitations.  The examiner found pain on weight-bearing, deformity, and disturbance of locomotion.  A June 2015 x-ray revealed findings consistent with diabetes associated Charcot foot.  The examiner opined that the Veteran's pes planus did not impact his ability to perform occupational tasks.  

In August 2016, the Veteran testified that his feet pain worsened and reported pain radiating up the legs.  He treated the pain with medication that induced sleepiness.  He also wore molded orthopedic shoes and compression stockings.  He reported difficulty walking and maintaining balance in the shoes.  The Veteran denied muscle spasms and reported callouses on his feet.  He also testified about his work history.  He stated that he worked as a petty officer in the military and later in life became an instructor.  He stated that he obtained multiple high school diplomas and a science degree from Troy University.  He stated that his last employment was in 1982 when he was employed as a training officer in the military.  Thereafter he completed volunteer work to assist Veterans.  

Service connection for bilateral pes planus has been in effect since September 1982.  Throughout the pendency of the appeal the Veteran has been treated for various foot disorders in addition to his service-connected bilateral pes planus, to include nonservice-connected diabetic ulcers of the feet, degenerative disc disease of the feet, gout, Charcot foot, hammertoes, peripheral neuropathy, toe amputations, hallux valgus, tinea pedis, and onychomycosis.  The symptoms of his service-connected foot disability included marked pronation, tenderness of the plantar surface, varus alignment of the Achilles tendon, and significant medial pronation of the midfoot.  The Veteran experienced constant pain and used medication daily for the symptoms.  Furthermore, the medical evidence documented multiple podiatry visits for orthopedic appliances, however, the symptoms did not improve with the use of orthopedic shoes or appliances.  Therefore, given the severity of his symptoms which are not improved with orthopedic appliances, the Board finds that the Veteran's service-connected pes planus more nearly approximates the criteria contemplated by the 50 percent disability rating, the maximum schedular rating allowable for bilateral pes planus.  

The Board has considered whether the Veteran is entitled to a higher disability rating under any other diagnostic code.  However, a 50 percent disability rating is the maximum schedular rating that can be assigned under Diagnostic Code 5276 and under any other Diagnostic Code addressing the feet.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5277 to 5284 (2016).  In this regard, the Board notes that the Veteran is service connected for bilateral pes planus and his disability is specifically contemplated by and ratable under Diagnostic Code 5276.  See 38 C.F.R. § 4.71a.  While the medical evidence suggested hallux valgus and hammertoes, a separate rating is not warranted under Diagnostic Codes 5280 and 5282 as the Veteran is not service-connected for hallux valgus or hammertoes.  Moreover, there was no indication of hallux valgus operated with resection of metatarsal head, severe hallux valgus equivalent to amputation of great toe, or hammertoes of all toes, to warrant a compensable rating under the relevant diagnostic codes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5280 and 5282.  Additionally, the medical evidence does not show weak foot, claw foot, metatarsalgia, hallux rigidus, or impairment of the tarsal or metatarsal bones.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5278, 5279, 5281, 5283.  Therefore, the Board has considered other potential diagnostic codes, but the record does not suggest that any other less appropriate diagnostic code is applicable.  

Other Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107 (b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403   (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board has also afforded the Veteran full competence and credibility relative to his claim for an increased rating for bilateral pes planus, which resulted in a schedular maximum evaluation for this disability.  

Consideration has been given to assigning a staged rating; however, as explained above, the evidence does not suggest the service-connected bilateral pes planus has fluctuated in severity during the period of the claim, so staged ratings are not appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the case should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the Board has found the Veteran's disability does not break from the "governing norm," as this disability is expressly contemplated by the rating schedule.  In addition, as described above, all manifestations of the Veteran's disability have been accounted for by the applicable Diagnostic Code.  As such, the condition does not satisfy the first criterion for submission for extra-schedular consideration, as the condition is not considered an exceptional or unusual disability.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321 (b) is not in order.

TDIU

The Veteran asserts that he is unemployable as a result of his service-connected disabilities.  He maintains that the service-connected disabilities of bilateral flat foot, lumbar syndrome with degenerative changes, bilateral hearing loss, tinnitus, and hemorrhoids, makes it impossible for him to obtain and/or maintain gainful employment. 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340 (a)(1), 4.15.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16 (a).

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

The Veteran's current service-connected disabilities are bilateral flat foot rated 50 percent disabling as of this decision, lumbar syndrome with degenerative changes rated 40 percent disabling, bilateral hearing loss rated 30 percent disabling, tinnitus rated 10 percent disabling, and hemorrhoids rated non-compensable.  The Veteran has a combined rating of 70 percent and meets the schedular threshold percentage criteria for the consideration of a total rating based on individual unemployability due to service-connected disabilities because he has one disability rated at 40 percent or more and a combined rating of 70 percent or more.  See 38 C.F.R. § 4.16 (a). 

Thus, the only remaining question is whether the Veteran is unemployable due to service-connected disabilities.

After consideration of the record, and resolving all reasonable doubt in favor of the Veteran, the Board finds the service-connected disabilities have rendered the Veteran unable to maintain substantially gainful employment consistent with his education and occupational background throughout the period of the claim.

The Veteran's service personnel records showed that his military occupational specialty was an auto repair technician for 18 years and three months and a senior instructor for thirteen years and 1 month.  Service personnel records also reflected that the Veteran received his GED in 1952, majored in economics for three years at the University of Alabama in 1955, and obtained a degree in science and education from Troy University in 1979.  In September 1975 the Veteran worked in automobile sales.  In 1978 he was employed as a realty salesman, which required buying, selling, and leasing real estate.  Service personnel records further indicated that from September 1969 until his retirement in September 1982, the Veteran worked in the military as an instructor and maintenance technician.  

The June 2010 VA examiner found that the Veteran's service-connected pes planus resulted in no functional limitations.  The Veteran was limited by pain and instability.  

In a September 2010 VA Form 21-8940, Application for Increased Compensation Based on Unemployability, the Veteran reported that he had not worked since 1982 due to his foot disability.  He indicated that he completed high school, obtained a science degree, and last worked in 1982 as an instructor.  

The January 2011 VA examiner stated that the Veteran's lumbar spine symptoms included constant stiffness, weakness, and lack of endurance.  Symptoms were precipitated by sitting and alleviated by walking or resting.  He stated that exercise helped his back symptoms, but his ability to exercise was limited due to problems with his feet.  He was able to walk three city blocks.  He used a back brace for activities outside of his home.  The examiner noted that the Veteran's bilateral pes planus caused moderate to severe pain.  The Veteran's service-connected hemorrhoids caused occasional bleeding with bowel movements.  He treated the symptoms with over-the-counter stool softener.  The examiner found that the Veteran's service-connected bilateral pes planus and lumbar spine disability resulted in moderate functional limitations, and his service-connected hemorrhoids resulted in no functional limitations.  The examiner concluded that due to the Veteran's service-connected disabilities, he was capable of sedentary light duty jobs that would allow for freedom to get up and move around to relieve his back from prolonged sitting.  

The Veteran was afforded a VA audiological examination in February 2011.  The Veteran reported increased difficulty hearing and understanding a conversation even with hearing aids.  He also reported constant tinnitus.  The examiner described the Veteran's speech discrimination as poor, as examination showed 64 percent in the right ear and 68 percent in the left ear.  The examiner noted the absence of acoustic reflexes, which confirmed the severity of his hearing loss.  The examiner opined that the Veteran's bilateral hearing loss had significant effects on his occupation.  The examiner explained that due to the current nature and degree of his hearing impairment, particularly his speech recognition scores, the Veteran's hearing loss would most likely affect employment.  The examiner further opined that the Veteran was prohibited from working in situations that involved hazardous noise exposure in order to prevent further hearing loss, telephone usage as the Veteran needed visual cues to effectively communicate, and routine verbal communication with the general public.  The examiner stated that the Veteran's tinnitus would have no impact on employability because it did not significantly affect his sleep or daily activities.  

In November 2015, the Veteran underwent a VA examination to assess the current severity of this service-connected bilateral pes planus and lumbar spine disability.  As to the Veteran's lumbar spine disorder, the Veteran reported daily aching pain, treated with Tylenol and lumbar injections.  He wore a back brace regularly and was limited to lifting less than 10 pounds.  The examiner stated that range of motion was reduced in the lower back.  There was pain on examination, but it did not result in functional loss.  The examiner stated that the lumbar spine disorder progressed slightly since the January 2011 x-ray.  As noted above, the examiner found that the Veteran's bilateral pes planus resulted in daily foot pain, difficulty walking, difficulty standing, pain accentuated on use, pain on manipulation, and swelling on use.  The Veteran required constant use of a cane.  The examiner determined that the Veteran's bilateral pes planus did not improve with the use of orthopedic shoes or appliances.  The examiner opined that the bilateral pes plans and lumbar spine disability did not impact his ability to work.  

In August 2016, the Veteran testified about his constant feet pain.  He stated that he used medication to relieve the pain, but the medication caused sleepiness.  He stated that his custom orthopedic shoes made it difficult to walk.   

In sum, the Board is satisfied that evidence establishes his service-connected disabilities are sufficiently severe in concert to render him unable to maintain any form of substantially gainful employment consistent with his education and occupational background.  The Veteran completed college, and was previously employed as a salesman in his civilian occupation and as an instructor in the military.  Both occupations required some degree of verbal communication.  The February 2011 VA examiner found that due to the severity of his hearing loss, the Veteran was unable to work in a position that required routine verbal communication with the general public.  Furthermore, the medication used to treat the Veteran's constant feet pain caused sleepiness and his symptoms did not improve with orthopedic shoes.  The January 2011 examiner found that the Veteran required a position that allowed for him to move around due to his back pain.  The November 2015 examiner found that the Veteran's lumbar spine disability restricted his ability to lift more than 10 lbs.  

Given these findings, the Board concludes that the Veteran is unemployable due to his service-connected disabilities.  All doubt has been held in the Veteran's favor. Gilbert v. Derwinski, 1 Vet. App. 49, 54  (1990).

ORDER

A 50 percent schedular rating for bilateral pes planus is granted throughout the period of the claim, subject to the criteria governing the payment of monetary benefits.  

Entitlement to a TDIU is granted throughout the period of the claim, subject to the criteria applicable to the payment of monetary benefits.



REMAND


The VA examinations performed in January 2011 and November 2015 have been rendered inadequate by the recent holding by the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  The Court in Correia held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, range of motion measurements of the opposite undamaged joint.  The aforementioned VA examination reports did not specify whether pain was tested in both active and passive motion.  The examiners also did not indicate whether pain was tested in both weight-bearing and non-weight-bearing.  Consequently, the VA examination reports are inadequate.  Accordingly, the claim must be remanded for another VA examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO or the AMC should also undertake appropriate development to obtain any outstanding, pertinent evidence.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the Veteran should be scheduled for a VA examination to determine the current degree of severity of his service-connected lumbar spine disabilities.  

All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

The examiner must provide accurate and fully descriptive assessments of all symptoms and must comment upon the frequency and severity of the Veteran's symptoms in accordance with VA rating criteria.  The RO should ensure that the examiner provides all information required for rating purposes.  In particular, the examination should include testing for pain on both active and passive motion, and with weight-bearing and nonweight-bearing.  In addition, the range of motion of the opposite undamaged joint should be documented, if possible.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Finally, the RO or the AMC should readjudicate the issue remaining on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, an SSOC should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


